United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, ATLANTIC BRANCH,
Coral Springs, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2295
Issued: June 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 13, 2010 appellant, through her attorney, filed a timely appeal of the
August 12, 2010 merit decision of the Office of Workers’ Compensation Programs denying her
claim for disability compensation. Pursuant to the Federal Employees’ Compensation Act1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she was disabled from October 15,
2008 to December 10, 2009 due to her September 18, 2008 employment injury.
FACTUAL HISTORY
The Office accepted that on September 18, 2008 appellant, then a 45-year-old casual
clerk, sustained a contusion of the left wrist when a pin from the top of a door fell onto the wrist.
The employing establishment stated that she resigned on October 17, 2008.
1

5 U.S.C. § 8101 et seq.

On December 17, 2009 appellant filed a claim for compensation (Form CA-7) for the
period October 15, 2008 through December 10, 2009. On the CA-7 form the employing
establishment stated that she worked on October 15, 2008 and that October 16, 2008 was her day
off work. In another Form CA-7 dated December 17, 2009, the employing establishment stated
that appellant was out for personal reasons and that her position continued to be available until
she resigned.
A September 18, 2008 medical report from Dr. Edwin Kollinger, an emergency medicine
physician, advised that appellant sustained a work-related left wrist contusion on that date. He
released her to return to light duty as of that date.
By letter dated January 8, 2010, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested medical evidence showing that she was
totally disabled from her employment during the entire claimed period. Appellant was afforded
30 days to submit the requested evidence. She did not respond.
In a February 16, 2010 decision, the Office noted that appellant had not responded to the
January 8, 2010 letter and denied her claim for total disability compensation for the period
October 15, 2008 through December 10, 2009.
By letter dated February 19, 2010, appellant, through counsel, requested a telephonic
hearing with an Office hearing representative.
Appellant submitted medical records from Dr. Laszlo J. Mate, an attending Boardcertified neurologist. In a February 10, 2010 report, Dr. Mate obtained a history of the
September 18, 2008 employment injury and her medical treatment, social and family
background. He noted appellant’s left arm, wrist and hand symptoms and sleeping difficulties.
Dr. Mate listed his findings on physical and neurological examination of the upper and lower
extremities. He advised that appellant most likely had radial neuropathy and possible complex
regional pain syndrome (CRPS) although there were no clear cut signs of atrophy of the skin or
nails and the peripheral pulses were good bilaterally. Dr. Mate recommended diagnostic testing
of the upper extremities. In a February 10, 2010 prescription, he ordered an x-ray of appellant’s
left forearm. In a February 24, 2010 report, Dr. Mate advised that an electromyogram/nerve
conduction study was unremarkable. He reiterated that appellant likely had CRPS. Also, on
February 24, 2010 Dr. Mate prescribed physical therapy to treat her CRPS of the left upper
extremity. In an April 14, 2010 report, he advised that appellant’s examination was
unremarkable and her condition remained unchanged. In a May 13, 2010 report, Dr. Mate
indicated that appellant had a history of left upper extremity pain. He advised that physical
therapy aggravated her condition. Dr. Mate stated that it was hard to discern if appellant really
had limited movement in her thumb as found by a physical therapist or whether she was
describing severe pain. Appellant was extremely tender even to light touch so it was hard for
Dr. Mate to assess whether there was any underlying weakness. Dr Mate advised that a prior
magnetic resonance imaging (MRI) scan of her left forearm was benign apart from swelling. In
prescriptions dated May 13, 2010, he ordered an MRI scan of appellant’s left wrist and referred
her to a hand surgeon.

2

In a February 11, 2010 left forearm x-ray report, Dr. Charles C. Cole, III, a Boardcertified radiologist, found no evidence of fracture or bony abnormality. There appeared to be
some soft tissue swelling that correlated with a physical examination.
Reports from appellant’s physical therapists addressed the treatment of appellant’s left
arm, wrist and hand from March 29 to May 4, 2010.
In a June 1, 2010 left wrist MRI scan report, Dr. Bruce A. Rodan, a Board-certified
radiologist, identified small joint effusions and ulnar negative variance. He advised that the
examination was otherwise unremarkable.
In a partially illegible left upper extremity MRI scan report dated March 3, 2010,
Dr. Larry Burk, a Board-certified radiologist, advised that appellant had mild edema of the
pronator quadratus muscle in the distal forearm. There were no other forearm muscle
abnormalities. Dr. Burk stated that this finding was nonspecific of undetermined chronicity. He
advised that the diagnosed condition may be related to the September 18, 2008 employment
injury and that the pronator quadratus muscle could sometimes be affected by anterior
interosseous nerve syndrome.
At a June 18, 2010 hearing, appellant contended that, following her September 18, 2008
employment injury, she did not miss any time from work until she was fired by the employing
establishment in October 2008. Her employment was terminated because she worked too
slowly. Prior to her termination, appellant performed her regular work duties despite
experiencing left hand symptoms. She indicated that her work hours were subsequently
decreased because work was slow.
In an August 12, 2010 decision, an Office hearing representative affirmed the
February 16, 2010 decision. She found that the medical evidence was insufficient to establish
that appellant was totally disabled during the claimed period due to her accepted condition.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.2 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 The medical evidence required to establish
2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

a period of employment-related disability is rationalized medical evidence.5 Rationalized
medical evidence is medical evidence based on a complete factual and medical background of
the claimant, of reasonable medical certainty, with an opinion supported by medical rationale.6
The Board, however, will not require the Office to pay compensation for disability in the absence
of medical evidence directly addressing the specific dates of disability for which compensation is
claimed.7 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.8
ANALYSIS
The Office accepted that appellant sustained a contusion of the left wrist in the
performance of duty on September 18, 2008. Appellant claimed compensation for disability
from October 15, 2008 to December 10, 2009. On February 16 and August 12, 2010 the Office
denied compensation for the claimed period of disability. Appellant has the burden of
establishing by the weight of the substantial, reliable and probative evidence, a causal
relationship between her claimed disability and the accepted condition.9 The Board finds that
she did not submit sufficient medical evidence to establish employment-related disability for the
period claimed due to her accepted injury.
Reports from appellant’s attending physician, Dr. Mate, are insufficient to establish
appellant’s claim. He listed his findings on physical and diagnostic examination of the upper
extremities. Dr. Mate’s finding that, appellant “most likely” had radial neuropathy and
“possible” CRPS is speculative in nature and, thus, insufficient to establish appellant’s claim.10
Moreover, his reports offer no opinion on whether she was totally disabled during the claimed
period due to the accepted employment injury. Similarly, Dr. Mate’s prescriptions which
ordered an x-ray and MRI scan of appellant’s left forearm and wrist and physical therapy failed
to address whether she was totally disabled during the claimed period due to the accepted injury.
Medical reports not containing rationale on causal relationship are of limited probative value.11
The Board finds that Dr. Mate’s reports and prescriptions are insufficient to establish appellant’s
burden of proof.
Dr. Kollinger’s report found that appellant sustained an employment-related left wrist
contusion on September 18, 2008 and released her to perform light-duty work. Dr. Kollinger did
not address whether she was totally disabled during the claimed period due to the accepted
employment injury. The diagnostic test reports from Dr. Cole, Dr. Rodan and Dr. Burk also did
5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 4.

9

Alfredo Rodriguez, 47 ECAB 437 (1996).

10

L.R. (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

11

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

4

not address whether appellant was totally disabled during the claimed period due to the accepted
injury. The Board finds that these reports are insufficient to establish appellant’s claim.
The reports from appellant’s physical therapists are of no probative value because a
physical therapist is not a physician as defined under the Act.12 The Board finds, therefore, that
these reports are insufficient to establish appellant’s claim.
Appellant has failed to submit rationalized medical evidence establishing that her
disability from October 15, 2008 to December 10, 2009 resulted from residuals of her accepted
employment-related contusion of the left wrist.
Appellant contended that she was unjustly terminated because her employment injury
prevented her from performing her job. However, the employing establishment stated that she
resigned from her position on October 17, 2008. It further stated that appellant worked on
October 15, 2008 and was on a scheduled day off work on October 16, 2008. The employing
establishment advised that her position was still available, contrary to her testimony at the
hearing that it reduced her hours to work. The Board finds that there is no evidence that
appellant was terminated due to her physical inability to perform her assigned duties or that she
stopped work due to residuals of her accepted condition. The medical evidence submitted by her
does not establish any employment-related disability. Accordingly, the Board finds that she has
failed to establish that she had any employment-related disability during the claimed period.
On appeal, appellant’s attorney contended, without explanation, that the Office’s decision
was contrary to fact and law. For reasons stated above, the Board finds that appellant did not
submit sufficient evidence establishing her entitlement to disability compensation for the claimed
period.
CONCLUSION
The Board finds that appellant has failed to establish that she was disabled from
October 15, 2008 to December 10, 2009 due to her September 18, 2008 employment injury.

12

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

5

ORDER
IT IS HEREBY ORDERED THAT the August 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

